Citation Nr: 0111712	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
disability compensation benefits in an amount calculated as 
$31,926.71.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from July 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an unfavorable determination by the Committee on 
Waivers and Compromises (Committee) at the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


REMAND 

By rating decision in February 1997, service connection for a 
post-traumatic stress disorder, rated 100 percent disabling 
from March 31, 1995, was granted.  In that same month, the 
appellant was issued a check in the amount of $40,092, 
representing a retroactive payment to him of VA disability 
compensation benefits through January 1997.  The current 
record seems unclear as to whether the appellant was ever 
informed of the requirements of 38 U.S.C.A. § 5313 (West 1991 
& Supp. 2000), requiring a reduction to the 10 percent rate 
of the payments of compensation benefits made to incarcerated 
veterans convicted of a felony, effective on the 61st day of 
incarceration in a Federal, State or local penal institution.  

Only after the appellant failed to report for several 
scheduled VA examinations, and the RO took steps to terminate 
his VA compensation payments, did he notify the RO in July 
1999 that he had been convicted of a felony on January 30, 
1998, and that he was at that time serving a 10-year jail 
sentence.  It was later determined that he had been 
incarcerated in a county jail, beginning on January 30, 1998, 
and in a State prison on April 17, 1998.  Subsequently, the 
RO retroactively reduced his VA compensation award to the 
10 percent rate mandated by statute, effective on the 61st 
day of incarceration (April 2, 1998).  This action resulted 
in the creation and assessment of an overpayment against the 
appellant in the calculated amount of $31,926.71, 
representing the excessive compensation benefits paid to him 
from April 2, 1998 through August 30, 1999.  

The appellant has requested a waiver of the recovery of this 
indebtedness from him.  He has not challenged the assessment 
of the overpayment against him or the calculation of the 
amount of his indebtedness.  Nevertheless, it is believed 
that the factual basis for the calculation of the amount of 
the overpayment should be reflected by the evidentiary 
record, which is not currently the case.  

Moreover, in denying the appellant's waiver request on 
equitable grounds, the Committee discussed only the equitable 
factor of undue financial hardship.  See VA Form 4-1837 dated 
in January 2000; also see statement of the case dated in 
March 2000.  Since 1994, judicial precedent has required that 
the Board, in reviewing appeals denying waiver requests, 
discuss, or provide reasons for not discussing, all six 
equitable factors listed at 38 C.F.R. § 1.965(a) (2000).  
Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board, as an 
appellate body, is unable to comply with this judicial 
requirement since the Committee discussed only one of the 
listed equitable factors and did not provide any reasons for 
not discussing the other five factors.  

In addition, since the Committee at the RO last reviewed this 
case, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  Among 
other things, the VCAA redefines the obligations of VA with 
respect to the duty to assist, superceding the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999).  This change in law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  

Accordingly, this appeal is remanded for the following 
action:  

1.  The RO should obtain and incorporate 
into the record a month-by-month audit of 
the appellant's account demonstrating the 
amount of compensation benefits which he 
was paid, the amount he was legally due 
for that month, and the amount by which 
he was overpaid compensation benefits for 
each month.  Cf. Narron v. West, 13 Vet. 
App. 233 (1999).  

2.  It is not necessary for the appellant 
to submit another Financial Status Report 
unless his circumstances have 
significantly changed; but the Committee 
should review his waiver request and, if 
appropriate, discuss, or give reasons for 
not discussing, all six equitable factors 
listed at 38 C.F.R. § 1.965(a) in 
accordance with Ridings, 6 Vet. App. 544 
(1994).  

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further consideration.  The appellant need take no further 
action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Board observes in connection with this case that the U.S. 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order, 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


